
	

116 HR 3172 : Safe Sleep for Babies Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 3172
		IN THE SENATE OF THE UNITED STATES
		December 17, 2019Received; read twice and referred to the Committee on Commerce, Science, and Transportation
			AN ACT
		To provide that inclined sleepers for infants and crib bumpers shall be considered banned hazardous
			 products under section 8 of the Consumer Product Safety Act, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Safe Sleep for Babies Act of 2019. 2.Banning of inclined sleepers for infants (a)In GeneralNot later than 180 days after the date of enactment of this Act, inclined sleepers for infants, regardless of the date of manufacture, shall be considered a banned hazardous product under section 8 of the Consumer Product Safety Act (15 U.S.C. 2057).
 (b)Inclined Sleeper for Infants DefinedIn this section, the term inclined sleeper for infants means a product with an inclined sleep surface greater than ten degrees that is intended, marketed, or designed to provide sleeping accommodations for an infant up to 1 year old.
			3.Banning of crib bumpers
 (a)In generalNot later than 180 days after the date of enactment of this Act, crib bumpers, regardless of the date of manufacture, shall be considered a banned hazardous product under section 8 of the Consumer Product Safety Act (15 U.S.C. 2057).
 (b)Crib bumper definedIn this section, the term crib bumper— (1)means any material that is intended to cover the sides of a crib to prevent injury to any crib occupant from impacts against the side of a crib or to prevent partial or complete access to any openings in the sides of a crib to prevent a crib occupant from getting any part of the body entrapped in any opening;
 (2)includes a padded crib bumper, a supported and unsupported vinyl bumper guard, and vertical crib slat covers; and
 (3)does not include a non-padded mesh crib liner.  Passed the House of Representatives December 16, 2019.Cheryl L. Johnson,Clerk. 